Order filed April 12, 2013




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-00457-CV
                                 ____________

CONCERT HEALTH PLAN, INC., AKA CONCERT HEALTH PLAN AKA
     CONCERT HEALTH PLAN INSURANCE COMPANY, Appellant

                                       V.

       HOUSTON NORTHWEST PARTNERS, LTD DBA HOUSTON
           NORTHWEST MEDICAL CENTER AND MULTIPLAN
          CORPORATION AKA MULTIPLAN, INC. AND PRIVATE
           HEALTHCARE SYSTEMS, INC AKA PHCS, Appellee’s


                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-21478

                                  ORDER

      The clerk’s record was filed June 19, 2012. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the findings of facts and conclusions of law
signed July 12, 2012.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before April 30, 2013, containing the findings of facts and conclusions
of law signed July 12, 2012.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM